DETAILED ACTION
RE: Madiyalakan et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 9/8/2021 is acknowledged. New claims 119-120 have been added. Claims 108-120 are pending. Claims 1-107 are canceled. Claims 108, 110 and 114 have been amended. Claims 119-120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021. Note: applicant elected species BMS-9365559 (an anti-PD-L1 antibody) in the reply filed on 4/27/2021
3.	Claims 108-118 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/8/2021 has been considered. A signed copy is attached hereto. 

Rejections Withdrawn
5. 	The rejection of claim 110 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of applicant’s amendment to the claim.
	



7.	The rejection of claims 108-113 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 108, 110-113 and 117 remain rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019).
10.	Claims 108 and 110-117 remain rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019), further in view of Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019).
s 108 and 110-118 remain rejected under 35 U.S.C. 103 as being unpatentable over Schultes et al. (WO 2008/091643A2, pub. date: 7/31/2008, IDS filed on 6/21/2019), in view of Nagato et al. (Clin. Cancer Res., Jan., 2014, 20(5): 1223-1234, IDS filed on 6/21/2019), Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019), further in view of Brahmer et al. (N Engl J Med, 2012, 366:2455-2465).
12.  Claims 108-113 and 117 remain rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, IDS filed on 6/21/2019).
13.	Claims 108-117 remain rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, IDS filed on 6/21/2019), further in view of Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS filed on 6/21/2019).
14.	Claims 108-118 remain rejected under 35 U.S.C. 103 as being unpatentable over Mollick et al. (US 2014/0370001, pub. date: 12/18/2014, effectively filed date: 6/12/2013), in view of Nagato et al. (Clin. Cancer Res., 2014, Jan, 20(5): 1223-1234, IDS filed on 6/21/2019), Korman et al. (US 2009/0055944A1, pub. date: 2/26/2009, IDS filed on 6/21/2019), and Dent et al. (US2004/0191168A1, pub. date: 9/30/2004, IDS .

Applicant’s Arguments
15.	The response states that Instant application discloses surprising and unexpected results achieved by the particular combination treatment methods recited in the instant claims, as amended. Specifically, Example 1 discloses the use of an anti-MUC1 monoclonal antibody (mAb AR20.5, an IgG 1K monoclonal antibody) is used with polylC, polylCLC (Hiltonol@), and an immune homeostatic checkpoint inhibitor - an anti-PD-L1 antibody prepared from clone 10F.9G2 BioXL, in an in vivo model. Figure 2 shows an illustration of the experimental design of this example. Figure 3 shows that the combination of these three components results in an increase in the number of tumor free mice (see e.g., Figure 3C) versus any one of the components alone or in dual combinations (see e.g., Figures 3A-B and D-F). Furthermore, Figure 4 shows that when tumors are present, tumor volumes are greatly reduced for the combination of these three components. In summary, the combined results of this experiment are that the combination of AR20.5, polylC, polylCLC (also referred to as polyl:C) and an immune homeostatic checkpoint inhibitor results in a dramatic7 increase in the number of mice that do not develop tumors (i.e., tumor free mice). When mice developed tumors, the tumors were of much smaller volumes than with any other treatment groups. Moreover, one of skill in the art would readily appreciate that the assessment of the difference in tumor volumes is synergistic. Indeed, comparing the numbers in fold reduction provides an appreciation of the important technical effect provided by the combination of the 3 (and represent 1x), while single treatments with AR20.5 (about 1600 mm3), poly I:C (about 400 mm3) and anti-PD-L1 (about 750 mm3) are about 1.9-fold, 7.5-fold and 4-fold reductions, respectively. The dual treatments with AR20.5 and poly I:C (about 200 mm3), with AR20.5 and anti-PD-L1 (about 750 mm3), and with poly I:C and anti-PD-L1 (about 500 mm3) are about 15-fold, 7.5-fold and 6-fold, respectively. In contrast, administering the combination of the three components recited in the instant claims, as amended, provides a reduction in tumor volume to about 50 mm3, which represents a 60-fold improvement (thus, a surprising and unexpected result), which is at least 4 times better than the closest treatment group - AR20.5 and poly I:C at 15-fold. No art cited in the Action discloses a method resulting in a comparable fold-reduction in tumor volume.
Upon careful reading of Nagato, one of skill in the art would readily appreciate that the combination of AR20.5 and anti-PD-L1 (as is disclosed in Schultes) is performing no better than anti-PD-L1 alone, and the combination of poly I:C and anti-PD-L1 (as disclosed in Nagato) is performing worse than poly I:C alone (about 500 mm3 vs. 400 mm3). Upon careful reading of the cited reference, one of skill in the art would further readily appreciate that methods disclosed in the reference cited in the Action use dual combination of compounds (i.e., the combination of anti-MUC1 monoclonal antibody and immune homeostatic checkpoint inhibitor monoclonal antibody, as per Schultes, and the combination of a TLR3 agonist such as polylCLC, and immune homeostatic checkpoint inhibitor monoclonal antibody, as per Nagato). One of skill in the art would also likely be aware that the immune homeostatic checkpoint inhibitors are well known targets in cancer therapy, by the targeting of the 
In contrast, Figure 3 of the instant application and Figure 2D of Mehla et al. ("Combination of mAb-AR20.5, anti-PD-L1 and Poly ICLC inhibits tumor progression and prolongs survival of MUC1. Tg mice challenged with pancreatic tumors" Cancer Immunology, Immunotherapy (2017)) ("Mehla") show that poly I:C alone performs poorly compared to the three components, as recited in the instant claims, as amended. For clarification, Mehla is based on the instant application and includes the same results as those found in the instant application, and shows in addition the missing treatment with poly I:C alone at Figure 2d, at the top central panel. Furthermore, as discussed in detail above, Figure 4 shows an unexpected technical effect of the combination of anti-MUC1 antibody, poly I:C, and the immune homeostatic checkpoint inhibitor over any one of the other treatment conditions, including poly I:C alone. Likewise, in Example 2, animals from Example 1 in which no disease progression was observed, were re-challenged with tumors. Figures 5 and 6 shows that a significant proportion of these mice unexpectedly exhibited antigen-specific rejection of MUC1-Panc02 cells but did not reject antigen negative neo control tumor cells from the opposite flank. However, Figure 7 shows that in mice that failed to completely reject a second round of MUC1-Panc02 cell challenge, the MUC-1 tumors were surprisingly significantly smaller (6.0mm x 3.8mm x 4.8mm) and did not progress as compared to control tumor (18.9mm x 10Yet further, in example 5, animals from Example 4 in which no disease progression was observed were re-challenged with tumors. Figures 12A and 13A show none of the animals rejected the MUC1-Panc02 or the antigen negative control tumor cells. However, as shown in Figures 12B and 13B, and 14, the mice that failed to reject a second round of MUC1-Panc02 cell challenge demonstrated significantly smaller tumors that did not progress as compared to control tumor after 57 days of tumor cell challenge. Upon careful review of the references cited in the Action, one of skill in the art would not have expected to observe a significant improvement such as that observed in the examples discussed above. Instead, one would have expected to observe results similar to those observed in Figures 3B and F and Figures 10B and G (each pair of results correspond to those already disclosed in Schultes and Nagato, respectively). 
Moreover, in Example 4, another anti-MUC1 monoclonal antibody (3C6.hIgE, an IgE monoclonal antibody) is used with poly I:C (Hiltonol®), and an immune homeostatic checkpoint inhibitor - an anti-PD-L1 antibody prepared from clone 10F.9G2 BioXL, in an in vivo model of double human transgenic C57BL6/J mice carrying the human transgenes for both human MUC1 and the human FceR alpha chain. Figure 9 shows an illustration of the experimental design of this example. Figure 10 shows that unexpectedly, the combination of these three components results in an increase in the number of tumor free mouse (Figure 10C) versus any one of the components alone or in dual combinations (Figures 10A-B and D-G). Figure 11 shows that when present, tumor volumes are greatly reduced for the combination of these three components. 

Furthermore, one of skill in the art would readily appreciate that there is a benefit in targeting the immune homeostatic checkpoint, generically, as the benefit of targeting either the CTLA-4 and PD-1 pathways is well-known (see, for example, the review of Buchbinder, et al., Am J Clin Oncol 2016;39:98-106; submitted herewith) ("Buchbinder"). From Buchbinder, one of skilled in the art would readily appreciate that anti-CTLA-4-targeted therapies and anti-PD-1 therapies show difference in their timing and location, and importantly, provide nonredundant effects, and have the potential for additive or possibly synergistic effects in the treatment of advanced malignancy. Therefore, each branch of the immune homeostatic checkpoint shows great potential for inhibition in cancer treatment. None of the cited prior art and the state of the art in general at the time the instant application was filed, teach or suggest that combination of the three components [anti-MUC1 antibody, poly(I:C) and immune homeostatic checkpoint inhibitor] provides unexpected improvements in treatment: i.e., a dramatic increase in the number of mice that did not develop tumors, and even when they developed tumors, they were much smaller. As discussed above, one of skilled in the . 

Response to Arguments
16.	Applicant’s arguments and Mehla reference have been carefully considered but are not persuasive/sufficient to overcome the rejection because the unexpected results presented in the specification and Mehla reference are not commensurate in scope with the claims. 
MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.
In the instant case, the specification and Mehla reference have shown that the following two specific combinations of drugs provided unexpected results in treating MUC1 expressing cancer: 
(1) 	AR20.5 (a specific anti-MUC1 antibody) + polyICLC (a specific TLR3 agonist) + 10F.9G2 (a specific anti-PD-L1 antibody), and
(2) 	3C6.hIgE (a specific anti-MUC1 antibody) + polyICLC (a specific TLR3 agonist) + 10F.9G2 (a specific anti-PD-L1 antibody).
However, the claims are not limited to the two specific combinations of drugs. The claims encompass a combination comprising any anti-PD-1 antibody, any anti-PD-
MPEP 2145 states “A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
Applicant’s arguments that the examiner failed to provide motivation to combine the references, and the large number of references is an indicator of hindsight are not persuasive. ''Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper.'' Ln re McLaughlin 443. F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the instant case, the examiner did not use any teachings from the instant specification, therefore the rejections are not based on hindsight reasoning. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
For the foregoing reasons, the rejections are maintained.
 
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 108-118 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,392,444. 
19.	Claims 108-118 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,975,163, in view of Brahmer et al. (N Engl J Med, 2012, 366:2455-2465).
	The response states that Applicants acknowledge the double patenting rejections over the '444 Patent and the '163 Patent in view of Brahmer and will consider the propriety of the rejection and submitting a Terminal Disclaimer once the claims are in final, allowable form.
.

Conclusion
20.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/           Primary Examiner, Art Unit 1643